Name: Commission Regulation (EEC) No 128/91 of 18 January 1991 amending Regulation (EEC) No 3792/90 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: agricultural policy;  distributive trades;  animal product
 Date Published: nan

 19.1.1991 EN Official Journal of the European Communities L 14/29 COMMISSION REGULATION (EEC) No 128/91 of 18 January 1991 amending Regulation (EEC) No 3792/90 on special conditions for the granting of private storage aid for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6), Article 5 (4) and Article 7 (2) thereof, Whereas, under Commission Regulation (EEC) No 3792/90 (3); private storage aid was introduced in the pigmeat sector; whereas the products eligible for such aid are listed in the Annex to that Regulation; Whereas certain cuts frequently marketed are not included in that list; whereas the list should therefore be supplemented in order to increase the effectiveness of the intervention measure concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3792/90 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply to applications for aid submitted from 21 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 365, 28. 12. 1990, p. 5. ANNEX (ECU/tonne) CN code Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 0203 Meat of domestic swine, fresh or chilled: ex 0203 11 10 Half carcases without the head, forefoot, tail, flare fat, kidney, thin skirt and spinal cord (1) 261 292 323 354 31 1,03 ex 0203 12 11 Legs 314 349 384 419 35 1,17 ex 0203 12 19 Shoulders 314 349 384 419 35 1,17 ex 0203 19 11 Fore-ends 314 349 384 419 35 1,17 ex 0203 19 13 Loins, with or without the neck-end, or neck-ends separately, loins with or without the chump, (2) (3) 314 349 384 419 35 1,17 ex 0203 19 15 Bellies, whole or trimmed by rectangular cut 163 190 217 244 27 0,90 ex 0203 19 55 Bellies, whole or trimmed by rectangular cut, without rind and ribs 163 190 217 244 27 0,90 ex 0203 19 55 Legs, shoulders, fore-ends, loins with or without the neck-end, or neck-ends separately, loins with or without the chump, boned (2) (3) 314 349 384 419 35 1,17 ex 0203 19 55 Cuts corresponding to middles, with or without rind or fat, boned (4) 240 269 298 327 29 0,97 ex 0203 19 59 Cuts corresponding to middles, with or without rind or fat, with bone in (4) 240 269 298 327 29 0,97 (1) The aid may be granted for half carcases presented as Wiltshire sides, i. e. without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins and neck-ends may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) The quantity contracted may cover any combination of the products mentioned. (4) Same presentation as for products falling within GN-code 0210 19 20.